Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	Authorization for this Examiner's Amendment was given in a telephone interview with Mr. Mathew R. Frontz (Registration No. 65,198) on April 30, 2021.

Please amend the claims as follows:

1. (Currently Amended) A computer-implemented method comprising:

	receiving a first configuration change for a network;
	determining whether the first configuration change is compatible with a protected configuration; 
first configuration change being incompatible with the protected configuration, sending a notification that the first configuration change is incompatible with the protected configuration;
	determining that at least one device of the plurality of devices in the network has lost connectivity;
	identifying a second configuration change implemented;
	determining whether the second configuration change is a cause of the lost connectivity; and
	in response to the second configuration change causing the lost connectivity, sending a notification that the second configuration change is the cause of the lost connectivity.

2. (Currently Amended) The computer-implemented method of claim 1, wherein the first configuration change and the second configuration change are different.  





3. (Currently Amended) The computer-implemented method of claim 1, further comprising: 
	obtaining a first network state and a second network state for the network, the first network state is associated with the lost connectivity, and the second network state is associated with connectivity between the at least one device and a cloud management system;
	identifying at least one difference between the first network state and the second network state; and
	updating, based on the at least one difference, the protected configuration

4. (Original) The computer-implemented method of claim 1, further comprising:
	identifying a network path in the network from the at least one device to a cloud management system, wherein the network path includes at least one of the plurality of network devices.

5. (Currently Amended)The computer-implemented method of claim 4, further comprising:
	aggregating .

(Currently Amended)The computer-implemented method of claim 1, wherein the first configuration change is incompatible with the protected configuration when the first configuration change includes at least one change to the protected configuration.

7. (Currently Amended) The computer-implemented method of claim 1, wherein the first configuration change and the second configuration change are the same. 


8. (Currently Amended) A system comprising:
	at least one processor; and
	at least one memory storing instructions, which when executed by the at least one processor, causes the at least one processor to:

	receive a first configuration change for a network;
	determine whether the first configuration change is compatible with a protected configuration; 
	in response to the first configuration change being incompatible with the protected configuration, send a notification that the first configuration change is incompatible with the protected configuration;
determine that at least one device of the plurality of devices in the network has lost connectivity;
	identify a second configuration change implemented;
	determine whether the second configuration change is a cause of the lost connectivity; and
	in response to the second configuration change causing the lost connectivity, send a notification that the second configuration change is the cause of the lost connectivity.

9. (Currently Amended) The system of claim 8, wherein the first configuration change and the second configuration change are different. 
	




(Currently Amended) The system of claim 8, comprising further instructions, which when executed by the at least one processor, causes the at least one processor to:

	obtain a first network state and a second network state for the network, the first network state is associated with the lost connectivity, and the second network state is associated with connectivity between the at least one device and a system;
	identify at least one difference between the first network state and the second network state; and
	update, based on the at least one difference, the protected configuration 

11. (Original) The system of claim 8, comprising further instructions, which when executed by the at least one processor, causes the at least one processor to:
	identify a network path in the network from the at least one device to the system, wherein the network path includes at least one of the plurality of network devices.

12. (Currently Amended) The system of claim 11, comprising further instructions, which when executed by the at least one processor, causes the at least one processor to:
	aggregate .

(Currently Amended)The system of claim 8, wherein the first configuration change is incompatible with the protected configuration when the first configuration change includes at least one change to the protected configuration.

14. (Currently Amended) The system of claim 8, 
wherein the first configuration change and the second configuration change are the same.

15. (Currently Amended) At least one non-transitory computer-readable medium storing instructions, which when executed by at least one processor, causes the at least one processor to:

	receive a first configuration change for the network;
	determine whether the first configuration change is compatible with a protected configuration; 
	in response to the first configuration change being incompatible with the protected configuration, send a notification that the first configuration change is incompatible with the protected configuration; determine that at least one device of the plurality of devices in the network has lost connectivity;
	identify a second configuration change implemented;
	determine whether the second configuration change is a cause of the lost connectivity; and
	in response to the second configuration change causing the lost connectivity, send a notification that the second configuration change is the cause of the lost connectivity.

16. (Currently Amended) The at least one non-transitory computer-readable medium of claim 15, wherein the first configuration change and the second configuration change are different. 




17. (Currently Amended) The at least one non-transitory computer-readable medium of claim 15, comprising further instructions, which when executed by the at least one processor, causes the at least one processor to:

	obtain a first network state and a second network state for the network, the first network state is associated with the lost connectivity, and the second network state is associated with connectivity between the at least one device and acloud management system;
	identify at least one difference between the first network state and the second network state; and
	update, based on the at least one difference, the protected configuration

18.(Original) The at least one non-transitory computer-readable medium of claim 15, comprising further instructions, which when executed by the at least one processor, causes the at least one processor to:
	identify a network path in the network from the at least one device to a cloud management system, wherein the network path includes at least one of the plurality of network devices.

19.(Original) The at least one non-transitory computer-readable medium of claim 15, wherein the first configuration change is incompatible with the protected configuration when the first configuration change includes at least one change to the protected configuration.

 (Currently Amended) The at least one non-transitory computer-readable medium of claim 15, 
wherein the first configuration change and the second configuration change are the same. 


The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
* Chen et al. U.S. Patent No. 6,947,389 discloses networks for configuring devices in a process control network. Especially useful in situations where an operator is remotely monitoring a segment and a device in the field needs to be calibrates, or when a field engineer needs to see the physical environment to successfully calibrate a device, and must go out to the device and configure it without the use of the host.

               * Van Depoel U.S. Patent Pub. No. 2014/0129613 discloses a method for communication between remote configuration device and remote configurable device connected in digital communication network, involves determining lost remote management connection, where message is transmitted.

                 *Hunt el al. U.S. Patent Pub. No. 20180234817 discloses an apparatus to provide an optimal route between the mobile devices disconnected from the telephony 
           
REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “in response to the first configuration change being incompatible with the protected configuration, sending a notification that the first configuration change is incompatible with the protected configuration;
	determining that at least one device of the plurality of devices in the network has lost connectivity; identifying a second configuration change implemented; 	determining whether the second configuration change is a cause of the lost connectivity; and
	in response to the second configuration change causing the lost connectivity, sending a notification that the second configuration change is the cause of the lost connectivity”. These limitations, taken in context of the entire claims are allowable over prior art of record. 


	Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2457